Citation Nr: 1331492	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  08-29 889A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for diffuse idiopathic skeletal hyperostosis (DISH). 

2.  Entitlement to compensation for additional disability of the cervical spine under the provisions of 38 U.S.C.A. § 1151. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


T. S. Kelly, Counsel

INTRODUCTION

The Veteran, who was the appellant, served on active duty from November 1959 to November 1962, and from October 1973 to October 1974.  He died on March [redacted], 2013.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In his substantive appeal, the Veteran initially requested a formal hearing on appeal.  By correspondence dated in December 2008, the Veteran withdrew this hearing request.  This matter was previously before the Board in March 2012 at which time the above issues were remanded for further development.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from November 1959 to November 1962, and from October 1973 to October 1974.

2.  The issues of service connection for DISH and compensation for additional disability of the cervical spine under the provisions of 38 U.S.C.A. § 1151 were appealed, and had been remanded by the Board in March 2012.

3.  During the appeal, on March [redacted], 2013, the Veteran died.

4.  On September 24, 2013, prior to a Board decision on these issues, the Board was notified of the Veteran's death. 



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the issues of service connection for DISH and compensation for additional disability of the cervical spine under the provisions of 38 U.S.C.A. § 1151 were on appeal, and had been remanded by the Board in March 2012.  During the remand on appeal, on March [redacted], 2013, the Veteran died.  On September 24, 2013, prior to a Board decision on these issues, the Board was notified of the Veteran's death. 

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
J. Parker
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


